        CASE 0:20-cv-02280-SRN-ECW Doc. 22 Filed 06/17/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 Leon Martin,                                        Case No. 20-CV-2280 (SRN/ECW)

                           Petitioner,

             v.                                                   ORDER

 J. Fikes,

                           Respondent.


Leon Martin, Reg. No. 57831-004, FCI Sandstone, H-25L, PO Box 1000, Sandstone, MN
55072, Petitioner Pro Se.

Ana H. Voss, Ann M. Bildtsen, and Chad A. Blumenfield, United States Attorney's
Office, 300 South Fourth Street, Suite 600, Minneapolis, MN 55415, for Respondent
Fikes.


       This matter is before the Court upon the Report and Recommendation of

Magistrate Judge Elizabeth Cowan Wright, dated May 27, 2021 [Doc. No. 21]. No

objections to the Report and Recommendation have been filed in the time period

permitted by the Local Rules.

       Accordingly, and based on all the files, records, and proceedings, IT IS HEREBY

ORDERED that:

       1.         The Petition for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241

                  [Doc. No. 1] is DENIED;

       2.         Petitioner’s request for a hearing is DENIED; and

       3.         The Petition is DISMISSED WITHOUT PREJUDICE.
       CASE 0:20-cv-02280-SRN-ECW Doc. 22 Filed 06/17/21 Page 2 of 2




      LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: June 17, 2021

                                         s/Susan Richard Nelson
                                         SUSAN RICHARD NELSON
                                         United States District Judge




                                     2
